Citation Nr: 1439304	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  10-48 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE


Entitlement to an increased disability rating (or evaluation) in excess of 30 percent for service-connected bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1980 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction over this claim is now with the RO in New York, New York.

In a July 2012 submission (a VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge (Travel Board hearing).  The Veteran did not appear at the Travel Board hearing, which was scheduled for October 17, 2012.  In an October 17, 2012 correspondence, received by the RO on October 18, 2012, the Veteran withdrew his request for a Board hearing; therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(d) (2013)

In an August 2011 submission, the Veteran requested that the case be advanced on the docket due to severe financial hardship.  In support of the motion, the Veteran submitted a VA Form 5655, Financial Status Report, which indicated that he was unemployed and had expenses that exceeded his income.  The motion to advance the case on the docket is granted, and the case has been advanced on the docket pursuant to 38 C.F.R. § 20.900(c) (2013).

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).



REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of an increased rating in excess of 30 percent for bronchial asthma.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).

In this case, the Veteran last underwent a VA examination of the respiratory system in May 2009, and he has since that time asserted that the service-connected asthma has worsened.  In a July 2012 submission, the Veteran stated that the asthma has gotten increasingly worse and is not under control, and requested another pulmonary function test.    In an October 2012 correspondence, the Veteran again requested another VA examination as he asserted that the last examination was in May 2009.  In an April 2014 Appellate Brief (located in the Veteran's file on Virtual VA), submitted by the Veteran's representative, the Veteran asserted that the asthma has become worse since the last VA examination and contended that a more current examination is warranted to determine the level of severity.  In light of the specific assertion of worsening since the last VA examination, a VA compensation examination of the Veteran's respiratory system should be obtained to assist in determining the severity of the service-connected bronchial asthma.  See 38 C.F.R. § 3.159 (c)(4); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a veteran is entitled to a new examination where the veteran specifically alleged the disability had increased in severity since the last examination two years earlier); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In an October 2012 correspondence, the Veteran indicated that there are current, outstanding treatment records at the Northport VAMC.  VA's duty to assist the Veteran particularly applies to relevant evidence known to be in the possession of the Federal Government, such as VA or Social Security records.  See 38 C.F.R. § 3.159(c)(2) (2013).  

The Veteran also indicated that he received emergency treatment for the bronchial asthma at St. Charles Hospital.  There is no request for the treatment records from the private hospital where the Veteran claimed to have been treated for bronchial asthma; thus, a remand is also necessary to obtain records pertaining to treatment received at St. Charles Hospital for bronchial asthma.

Accordingly, the case is REMANDED for the following action:

1. Request treatment records from Northport VAMC pertaining to treatment for asthma from May 2012, forward.  All requests for records and the responses should be associated in the claims folder.  Any records obtained should be associated with the claims file.

2. Ask the Veteran to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for St. Charles Hospital where he reported private treatment for bronchial asthma.  The Veteran should also be advised that he may, alternatively, submit the treatment records to VA himself.  Any documents received by VA should be associated with the record.

3. Any negative responses should be properly documented in the record.  Notify the Veteran, in accordance with 38 C.F.R. § 3.159(e), if the VA treatment records and/or private treatment records are unavailable.

4. Schedule the Veteran for a VA respiratory examination to assist in determining the current severity of the service-connected bronchial asthma.  The relevant documents in the claims folder should be made be made available to the examiner for review in connection with the examination and he or she should indicate such review in the medical examination report.  All appropriate tests and studies should be accomplished, including X-rays and/or other diagnostic studies, including pulmonary function testing.

5. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claim for an increased disability rating in excess of 30 percent for service-connected bronchial asthma in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013). 


